PER CURIAM.
The order appealed from is too broad in its scope. It should be modified, by limiting the examination of the defendant solely to the matters set forth in the complaint, which are denied by the answer, and, as thus modified, affirmed, with disbursements to the appellant.
Order modified, by striking therefrom the words “and relative to the issues- in this action,” and, as modified, affirmed, without costs, but *577with disbursements to the appellant, with permission to the plaintiff, to apply to the lower court to fix a date for the hearing and to provide for service in accordance with sections 873, 874, and 875 of the Code of Civil Procedure.